DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and terminal disclaimer, both filed 05/06/2021; and two declarations under 37 C.F.R. § 1.132, filed 06/25/2021.

	Claims 1-17 previously presented, and claim 3 has been canceled by the amendment filed 05/06/2021. 

Claims 1-2, 4-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,722,436 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-2, and 4-17 are allowed.

The following is an examiner’s statement of reasons for allowance: present claim 1 is directed to a method of reducing oxidative damage of skin comprising applying to oxidant damaged skin a topical composition comprising encapsulated resveratrol, oligopeptide-1, and niacinamide, wherein the combination of encapsulated resveratrol, oligopeptide-l, and niacinamide reduces oxidative damage in the skin, and wherein the oligopeptide-l comprises the sequence of caprooyl-Gly-His-Lys-Lys. The closest prior art (all references cited in the parent application) EP ’331 teaches combination of encapsulated resorcinol and niacinamide for treating skin hyperpigmentation, and suggests oligopeptide in the composition. Reddy teaches antioxidant effect of oligopeptide is achieved by increasing melanin production to, i.e. pigments the skin, and causes oxidative damage to the skin, contrary to the purpose of EP ‘331, to reduce skin hyperpigmentation. Castro teaches composition comprising the claimed oligopeptide, however does not teach inhibition of melanogenesis is a function of oligopeptide and does not teach antioxidant effect of oligopeptide. None of the cited reference teaches the method of reducing oxidative damage of the skin using the claimed ingredients, and none teaches the step of applying the composition to oxidant damaged skin as instantly claimed to reduce the oxidative damage to the skin. The declarations filed 06/25/2021 show that combination of encapsulated-resveratrol, oligopeptide-1, and niacinamide reduces oxidative damage of the skin and show 54.3% reduction of oxidative damage, while encapsulated resveratrol alone shows 27.7% reduction of oxidative damage. The data presented by applicants show clinical evidence in human volunteers that topical application of the claimed combination of ingredients provides statistically significant improvements in skin and the claimed combination reduces free radicals to a greater .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./